Citation Nr: 0926693	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-09 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to an increased evaluation in excess of 30 
percent for deviation of the tongue to the right with 
limitation of movement, for accrued benefits purposes.

3.  Entitlement to an initial disability evaluation in excess 
of 20 percent for nerve damage of the jaw and neck due to a 
gunshot wound, for accrued benefits purposes.

4.  Entitlement to an effective date prior to June 27, 2002 
for the award of service connection for nerve damage of the 
jaw and neck due to a gunshot wound, for accrued benefits 
purposes.

5.  Entitlement to an effective date prior to June 27, 2002 
for the award of a 30 percent evaluation for deviation of the 
tongue to the right with limitation of movement, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
September 1945.  The Veteran died in March 2004, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

VA must meet certain notice and assistance requirements.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
context of a claim for dependency and indemnity compensation 
(DIC) benefits, which includes a claim for service connection 
for the cause of the Veteran's death, such notice must 
include (1) a statement of the disorders, if any, for which 
the Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disorder; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Here, prior to the initial adjudication of the appellant's 
claim for entitlement to service connection for the cause of 
the Veteran's death, the RO sent the appellant a November 
2004 letter which did not provide the required notice in 
compliance with Hupp.  Specifically, the letter did not 
provide notice to the appellant of 1) the Veteran's several 
service-connected disabilities, 2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected disorder; and 3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disorder not yet service-
connected.  In fact, the November 2004 notice letter only 
advised the appellant that the evidence "must show that . . 
. the veteran died while on active duty [or] the veteran died 
from a service-connected injury or disease."  Although the 
June 2005 rating decision and the April 2007 statement of the 
case provided notice of the Veteran's service-connected 
disabilities, notice of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected disorder and based on a disorder not yet service-
connected was not provided to the appellant.  As the 
appellant has not yet been provided with sufficient notice 
under Hupp, the Board concludes that remand is required to 
avoid prejudice to the appellant.  

With regard to the appellant's claims for entitlement to 
accrued benefits for entitlement to an increased evaluation 
in excess of 30 percent for deviation of the tongue to the 
right with limitation of movement, entitlement to an initial 
evaluation in excess of 20 percent for nerve damage to the 
jaw and neck due to a gunshot wound, entitlement to an 
effective date prior to June 27, 2002 for the award of 
service connection for nerve damage of the jaw and neck due 
to a gunshot wound, and entitlement to an effective date 
prior to June 27, 2002 for the award of a 30 percent rating 
for deviation of the tongue to the right with limitation of 
movement, the Board concludes that remand is required in 
order to comply with 38 C.F.R. §§ 19.29 and 19.31.  The Board 
acknowledges that the RO provided the appellant with a 
November 2004 letter which informed her of what the evidence 
must show with regard to her claims for accrued benefits.  
However, neither the November 2004 letter nor the April 2007 
statement of the case notified the appellant of the laws and 
regulations pertaining to the merits of her claims for 
accrued benefits, to include the pertinent diagnostic codes 
for her claims for increased ratings and the pertinent law 
and regulations regarding claims for earlier effective dates.  
Accordingly, prior to the Board addressing these issues, they 
must be remanded for issuance of a supplemental statement of 
the case which addresses the laws and regulations relevant to 
the merits of the appellant's claims for accrued benefits.  
See 38 C.F.R. §§ 19.29, 19.31 (2008).

Accordingly, the case is remanded for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) and the Court's decision in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The letter must include (1) a statement of 
the conditions for which the Veteran was 
service connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the Veteran's 
previously service-connected disorders, 
and (3) an explanation of the evidence and 
information required to substantiate the 
DIC claim based on a condition not yet 
service connected.  The letter must also 
advise the appellant of the information 
and evidence necessary to establish her 
claims of entitlement to accrued benefits 
for an increased evaluation in excess of 
30 percent for deviation of the tongue to 
the right with limitation of movement, 
entitlement to an initial evaluation in 
excess of 20 percent for nerve damage of 
the jaw and neck due to a gunshot wound, 
entitlement to an effective date prior to 
June 27, 2002 for an award of service 
connection for nerve damage of the jaw and 
neck due to a gunshot wound, and 
entitlement to an effective date prior to 
June 27, 2002 for an award of a 30 percent 
evaluation for deviation of the tongue to 
the right with limitation of motion.  

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraph above, the claims must be 
readjudicated.  If any of the claims 
remain denied, a supplemental statement of 
the case must be provided to the appellant 
and her representative, which must provide 
the pertinent laws and regulations 
relevant to the merits of the appellant's 
claims of entitlement to accrued benefits, 
to include the pertinent diagnostic codes 
and the laws and regulations regarding 
claims for increased rating and effective 
dates.  See 38 C.F.R. §§  19.29, 19.31.  
After the appellant and her representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



